      Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 1 of 20. PageID #: 248




                                IN THE UNITED STATES DISTRICT
                               COURT WESTERN DIVISION FOR THE
                                  NORTHERN DISTRICT OF OHIO

                                                    )
                                                    )
                                                    )
    Ohio Stands Up! and Kristen Beckman, et al.     )
,
             Plaintiff                              )   CASE NO. 3:20 CV 2814
Attorneys:                                          )
Thomas Renz (Bar ID 98645)                          )
1907 W State St. #162                               )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

&

N. Ana Garner (NM Bar ID#921)
1000 Cordova Pl., #644
Santa Fe, NM 87505
(pending pro hac vice approval)

                       -vs-                         )   JUDGE: James R. Knepp II
                                                    )
                                                    )
                                                    )
 The United States Department of Health and         )   AMENDED COMPLAINT
Human Services (DHHS), Center for Disease
Control (CDC), DHHS Secretary Norris Cochran,
CDC Director Rochelle Walensky,,National Center
for Health Statistics (NCHS), NCHS Director Brian
C. Moyer, Office of Management and Budget
Director Shalanda Young, John and/or Jane Does 1-
20,
                                                    )
                                                    )




                                                                            Page 1 of 20
        Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 2 of 20. PageID #: 249




Table of Contents
COMPLAINT: FEDERAL QUESTION ........................................................................................ 4

Nature of the Action........................................................................................................................ 4

Parties.............................................................................................................................................. 4

   A.         Plaintiffs and Injury.......................................................................................................... 4

   B.         Defendants........................................................................................................................ 6

Jurisdiction and Venue.................................................................................................................... 7

Facts ................................................................................................................................................ 8

        1. Concerning the PRA ........................................................................................................... 8

        2. Concerning the IQA ............................................................................................................ 9

        3. Concerning the Administrative Procedures Act (APA) ...................................................... 9

        4. General Allegations .......................................................................................................... 10

In issuing the EUAs for the PCR tests, the FDA failed to create a standard cycle threshold that

would indicate a positive or negative COVID-19 test. Instead, each manufacturer was approved

for various cycle thresholds. Most of the cycle threshold values were set very high – well above

35. According to Dr. Fauci a cycle threshold value that is greater than 35 is not meaningfulCount

I: Violation of federal laws ........................................................................................................... 13




                                                                                                                                    Page 2 of 20
        Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 3 of 20. PageID #: 250




   1.     DHHS violated the PRA, IQA, and APA through issuing the March 24, 2020 rule

   changing the death reporting procedures as they apply COVID-19. ........................................ 15

   2.     DHHS is reporting data it knows to be misleading in violation of the PRA, IQA, and the

   implied Constitutional/Statutory Duty of Honesty and Fair Dealing. ...................................... 16

   3.     The use of “Case Reporting” based on PCR testing and other misleading criteria also

   violates the PRA and IQA’s utility and integrity clause. .......................................................... 16

   4.     DHHS personnel have violated the implied Constitutional and Statutory Duty of Honesty

   and Fair Dealing by misleading the public about death and case data related to COVID-19 ..17

   5.     The OMB and DHHS leaders have failed to enforce the PRA, IQA, and APA. ............... 18

Prayers for Relief ......................................................................................................................... 18




                                                                                                                            Page 3 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 4 of 20. PageID #: 251




                      COMPLAINT: FEDERAL QUESTION

Plaintiffs by their attorneys files this Complaint against Defendants and allege as follows:


Nature of the Action

    1. This is an action concerning violations of the Paperwork Reduction Act (“PRA”), the

Information Quality Act (“IQA”), the Administrative Procedures Act (“APA”), and the Implied

Constitutional Duty of Honesty and Fair Dealing.

    2. Plaintiffs are seeking declaratory and injunctive relief regarding these violations, or, in

the alternative, a writ of mandamus against the Office of Management and Budget (“OMB”). A

formal prayer for relief may be found at the end of this Complaint.


Parties

    A. Plaintiffs and Injury

The Plaintiffs in this action are:

    3. Ohio Stands Up! Ohio Stands Up! is an Ohio organization of Ohio citizens whose

mission is to challenge the state of emergency Ohio (“Emergency”), challenge the various

emergency mandates, orders and restrictions issued by Ohio Governor Mike DeWine and his

Cabinet that are predicated on the existence of the Emergency (“Emergency Mandates”), uphold

Constitutional rights, and educate about the realities of COVID-19.

    4. The Emergency Mandates are driven and purportedly justified by the COVID-19 “case”

and “death” counts tabulated and published by the Defendants. The “case” and “death” counts,

in turn, are based on substantive rules for death certificate reporting and polymerase chain

reaction (“PCR) testing that violate the “integrity” and “utility” clauses of the PRA, the IQA, and

                                                                                        Page 4 of 20
       Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 5 of 20. PageID #: 252




the rulemaking procedures of the APA. Ohio induces compliance with the Emergency Mandates

by instilling fear in the public using aggressive reporting of the “case” and “death” counts. Thus,

the illegal substantive rulemaking has aggrieved, adversely affected the interests of, and injured

Ohio Stands Up! and its members in numerous ways. Their injuries include:

   •    Ohio Stands Up! has been wrongly accused of reporting false data, censored on social

        media for reporting information on COVID-19 that differed from the misleading data

        presented by officials, and defamed in the press for similar reasons. Its First Amendment

        rights to free speech and association have been violated,

   •    Members of Ohio Stands Up! have suffered economic loss from business closures and

        restrictions, discrimination under the Americans with Disabilities Act, violations of their

        Constitutional right to freedom of movement, violations of their First Amendment rights

        to free exercise of religion and free speech.

   5. Kristen Beckman – Oregon, OH. Kristen Beckman is a private citizen whose rights

have been repeatedly trampled by the Emergency Mandates. Kristen has both a medical

exemption and a firmly held religious belief that prevents her from wearing a mask. As a result

of this requirement, Kristen’s 5-year-old son was forced to quit hockey because his mother was

prohibited from attending unless she wore a mask. Kristen has been censored and “fact checked”

on social media for reporting information that went against the false narrative causing her

embarrassment.

   6. Upon returning from visiting her family for Thanksgiving, Kristen was told by her

employer that she had to quarantine despite not being sick and not having been exposed to

anyone with any illness, in accordance with the Emergency Mandates. This mandatory

quarantine of a healthy person placed a substantial burden on her well-established Constitutional


                                                                                       Page 5 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 6 of 20. PageID #: 253




right to travel. Members of her own family have great fear caused by believing the truth of the

data being presented by the Defendants and reported by mainstream news regarding the danger

of COVID-19, which has caused ostracizing and separation of family members from Kristen.

   7. Dr. Douglas Frank - Dr. Douglas Frank is a scientist, teacher, and researcher who has

been working to create and develop a business related to the analysis and understanding of

statistical data regarding COVID-19 and other topics of public interest. Dr. Frank has used social

media and a web presence to demonstrate his work and build his business. Because the

Defendants have misled the public about “case” and “death” counts related to COVID-19, a

number of social media platforms and news outlets have claimed his work was illegitimate or

false. This has created substantial difficulties in launching his business and obtaining customers.

The public ridicule he has been the victim of has been directly attributable to the lack of integrity

in the statistics promulgated by the Defendants.

   8. It has also been exceedingly difficult for Dr. Frank to perform in his role educating the

public. The data related to COVID-19 is frequently presented in ways that are intentionally

misleading and where it is difficult or impossible to analyze in a way that is useful for the public

as a tool of comparison to other diseases. This has resulted in Dr. Frank being forced to spend

substantial amounts of time without pay to develop the portfolio necessary to promote his

business.

   B. Defendants

       The Defendants in this action are:


   9. The Department of Health & Human Services (“DHHS”). As used in this Complaint, the

term DHHS shall mean and include the DHHS itself, and all other Defendants specifically

named herein.

                                                                                        Page 6 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 7 of 20. PageID #: 254




   10. DHHS Secretary Norris Cochran (in his role as DHHS Secretary and his individual

capacity).

   11. Chief Information Officer for the DHHS.

   12. The Centers for Disease Control and Prevention (“CDC”).

   13. CDC Director Rochelle Walensky (in her role as CDC Director and his individual

capacity).

   14. The National Center for Health Statistics (“NCHS”).

   15. NCHS Director Brian C. Moyer (in his role as Director and his individual capacity)

   16. Office of Management and Budget Director Shalanda Young

   17. John and/or Jane Doe[s] 1-20– Plaintiffs humbly request the Court to hold these unnamed

individuals as open until such time as we can ensure we have properly identified all relevant

personnel. Plaintiffs have made a good-faith effort to identify relevant personnel but cannot

ensure all relevant personnel are included based on available public data.


Jurisdiction and Venue

   18. This Court has jurisdiction over this action under 28 U.S. Code § 1331 and 28 U.S. Code

§ 1361. This action is also brought under the Paperwork Reduction Act (“PRA”) as amended to

include the Information Quality Act (also known as the Data Quality Act) (“IQA”) requirement

that there be “integrity, quality, and utility” in the Federal statistical system as well as the more

general statements of purpose under 44 USCS § 3501. Finally, this action is also brought under

the Administrative Procedures Act. DHHS failed to follow proper rulemaking procedures under

the Information Quality Act, the PRA, and the APA.

   19. Pursuant to 28 USCS § 1391(e), the FRCP, and local rules, venue is proper in this Court.



                                                                                          Page 7 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 8 of 20. PageID #: 255




Facts

The PRA

   20. The PRA clearly mandates that data reporting be made with due consideration paid to “…

integrity, quality and utility….” It also includes the following:

       The purposes of this subchapter [44 USCS §§ 3501 et seq.] are to—
       (4) improve the quality and use of Federal information to strengthen decision making,
       accountability, and openness in Government and society; …
       (7) provide for the dissemination of public information on a timely basis, on equitable
       terms, and in a manner that promotes the utility of the information to the public and
       makes effective use of information technology; …
       (11) improve the responsibility and accountability of the Office of Management and
       Budget and all other Federal agencies to Congress and to the public for implementing the
       information collection review process, information resources management, and related
       policies and guidelines established under this subchapter.


   21. Plaintiffs have found limited applicable case law addressing standing in requests for

injunctive relief based on violations of the PRA. The cases we have found have been related to

requests for money damages which are not being sought here or with the collection of

information as opposed to collection and reporting generally. Teledyne, Inc. v. United States, 50

Fed. Cl. 155 (2001); Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826 (1999). There are

few other cases on this topic, and Plaintiffs have not seen any that were actually relevant.

   22. Based on the plain language of the statute it is clear the Plaintiffs have standing to bring

action when data is being collected improperly and presented inaccurately or in a manner that

does not promote utility. This position is further demonstrated by the statement that a goal of the

legislation is to “improve the responsibility and accountability of the Office of Management and

Budget and all other federal agencies to… the public…” [emphasis added].




                                                                                        Page 8 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 9 of 20. PageID #: 256




The IQA

   23. The Information Quality Act enacted by Congress in December 2000 requires the Office

of Management and Budget (OMB) to “provide policy and procedural guidance to Federal

agencies for ensuring and maximizing the quality, objectivity, utility, and integrity of

information (including statistical information) disseminated by Federal agencies”… in

accordance with the purposes and provisions of …the Paperwork Reduction Act (PRA).

The Administrative Procedures Act (APA)

   24. While the APA, 5 U.S.C. §701-706, does not confer subject matter jurisdiction, it does

permit challenges to the actions of a federal agency like HHS and CDC. Sec. 702 gives “a person

suffering legal wrong because of an agency action or (who) is adversely affected or aggrieved by

agency action…” the right to judicial review of the action. This provision, enacted in 1946, was

amended in 1976 to remove the defense of sovereign immunity as a bar to judicial review of

Federal administrative action that is otherwise subject to judicial review. The scope of review

grants broad equitable power to the reviewing Court (Sec. 706).

   25. Original jurisdiction found under 28 U.S.C. §1331 authorizes federal courts to hear claim

arising under the APA as well as “non-statutory” and Constitutional claims. Trudeau v. Fed.

Trade Commission, 456 F.3d 178, 185 (D.C. Cir. 2006) An example of a “non-statutory claim”

arises when, as here, Defendants have acted ultra vires by plainly violating an unambiguous and

mandatory legal requirement of a statute. Leedom v. Kyne, 358 U.S. 184, 188-89.




                                                                                       Page 9 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 10 of 20. PageID #: 257




Illegal Rulemaking Effecting Changes to Cause of Death Data Collection and

Reporting

    26. 18. On March 24, 2020 the CDC published guidelines1 changing, for the first time in 17

years, the data collection and reporting methods used to determine the cause of death. This was

not done as a general reform for cause of death reporting, but rather only for a single disease –

COVID-19. This was also done without following the rulemaking processes or procedures

required by law.

    27. In altering the reporting rule for a single disease, DHHS has created a situation in which

the reporting of the number of deaths attributed to COVID-19 is not comparable or consistent

with reporting for any other cause of death. The prior method for determining cause of deaths in

the United States is based on 2003 CDC’s Medical Examiners’ & Coroners’ Handbook on Death

Registration and Fetal Death Reporting and the CDC’s Physicians’ Handbook on Medical

Certification of Death (the “Handbook”). This handbook creates a universal method by which

cause of death is determined in the United States. In discussing how the cause of death section is

completed on a death certificate the guide states:

            The cause-of-death section consists of two parts. Part I is for reporting a chain of
            events leading directly to death, with the immediate cause of death (the final disease,
            injury, or complication directly causing death) online (a) and the underlying cause of
            death (the disease or injury that initiated the chain of events that led directly and
            inevitably to death) on the lowest used line. Part II is for reporting all other significant
            diseases, conditions, or injuries that contributed to death but which did not result in
            the underlying cause of death given in Part I. (Centers for Disease Control and
            Prevention, 2003).

    28. The Handbook includes substantial discussion on the importance of standardization and

accuracy in determining cause of death even noting that the death certificate is considered prima


1
 COVID-19 Alert No. 2 https://www.cdc.gov/nchs/data/nvss/coronavirus/Alert-2-New-ICD-code-introduced-for-
COVID-19-deaths.pdf

                                                                                            Page 10 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 11 of 20. PageID #: 258




facie evidence in court. It notes the importance of the death certificate in ensuring accurate

statistical data and talks about the importance of that data.

    29. The new rule issued on March 24, 2020 casts aside any consideration of integrity or

utility in the data instead stating:

            a. “… the rules for coding and selection of the underlying cause of death are

                expected to result in COVID-19 being the underlying cause more often than not.”

                And

            b. “COVID-19 should be reported on the death certificate for all decedents where

                the disease caused or is assumed to have caused or contributed to death.”

    30. The Handbook notes the relevance of the death certificates and related statistics to

determining funding. The relationship between integrity in reporting deaths and funding

demonstrates that any rule changing this formula would be substantive and need to go through

the APA rulemaking process.

Use of PCR Testing and Publication of False PCR Testing Results

    31. COVID-19 cases can be diagnosed through the application of certain criteria by a

healthcare provider to a patient or through laboratory testing. Financial incentives to health care

providers and/or hospitals provide motivation to inflate the case and death numbers.

    32. Physician diagnosis of COVID-19 requires a patient meet certain epidemiological criteria

and manifest certain symptoms of the disease. Diagnosing this disease by symptoms is equally

unhelpful in that many symptoms of COVID-19 are identical to the flu and other common

diseases with no real distinguishing differences, with the exception of possible loss of taste

and/or smell. Even the loss of taste or smell are not determinative for this diagnosis as they can

arise from other non-COVID causes.


                                                                                      Page 11 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 12 of 20. PageID #: 259




   33. The incredibly vague criteria for physician diagnosis of COVID-19 combined with the

increased funding for COVID “cases” and “deaths” has resulted in a massive re-categorization of

flu cases as COVID-19 cases. Until recently, public CDC statistics showed statistics for

influenza, but those statistics have now been hidden from the public.

   34. The laboratory testing for COVID-19 is also demonstrably misleading. The primary test

for diagnosing an active case of COVID-19 is the PCR test. The FDA has approved PCR tests

from numerous manufacturers under Emergency Use Authorization (“EUA”) rules. In granting

the EUAs, the FDA has set no national standards for what test results constitute a “case” of

COVID-19. Further, it appears that many if not all the tests were developed without an isolated

sample of the SARS-CoV-2 virus that they were supposed to be testing for. It is unclear which

tests, if any, were developed using an isolated sample and what impact the lack of a sample

would have on the accuracy of the tests.

   35. What is not unclear is that the tests cannot, by themselves, provide any meaningful

indication of whether a patient has COVID-19. This fact is made quite clear by the disclaimers

found in most, if not all, of the test kits that state that the kits cannot diagnose COVID-19.

   36. The reason for the disclaimer is that a PCR test can only test for fragments of a virus.

Viruses are a constant reality of life and the human body deals with them through an immune

response. A virus can only result in a disease if it reaches a certain “viral load” which means a

substantial amount of that virus is in the infected person’s body. It is thought that a PCR test may

provide some indication of viral load but that is not conclusive, and the test also cannot

determine whether or not the viral load is sufficient for a person to be infected or transmit

infection for COVID-19 disease.




                                                                                       Page 12 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 13 of 20. PageID #: 260




   37. Further, the means by which a PCR test determines whether a viral fragment exists in a

sample is by bonding that fragment with a separately introduced particle and then amplifying the

new product. Each amplification is called a cycle and is exponential doubling of the previous

cycle number. Scientists have shown that the lower the cycle threshold in which the bonded

particle is found (i.e. a positive result), the more viral fragments would be in the patient’s system.

Because the PCR test can detect various types of viral fragments, even a positive test at a lower

cycle does not establish the presence of SARS-CoV-2 virus, the virus that allegedly causes

COVID-19 disease.

   38. In issuing the EUAs for the PCR tests, the FDA failed to create a standard cycle threshold

that would indicate a positive or negative COVID-19 test. Instead, each manufacturer was

approved for various cycle thresholds. Most of the cycle threshold values were set very high –

well above 35. According to Dr. Fauci a cycle threshold value that is greater than 35 is not

meaningful.

   39. The PRA and IQA make it clear that Congress intended for honesty and integrity in data

reporting. The OMB backs this position in its many rules interpreting these statutes and even the

NCHS itself notes the critical nature of ensuring integrity and utility in statistics. These statutes

create a duty to the public as well as others, of truthful data collection and reporting concerning

deaths. The public has, again, according to the plain language of the law, a strong interest and

even a role in ensuring the data is based on integrity and useful.

   40. DHHS has breached its duty by not following the law. As a result of DHHS’s failure to

follow the law, Plaintiffs have been injured. They have been injured by the policies implemented

in response to this misleading data. No two better examples of abuse of discretion could be

imagined than these:



                                                                                        Page 13 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 14 of 20. PageID #: 261




           c. Changing the method for accounting for death for a single disease thus rendering

               data about deaths for that disease useless in understanding the danger of said

               disease. This happened when precautions should have been taken to prevent

               overcounting since additional funds were offered for diagnosis/death from that

               disease.

           d. Using a test that includes disclaimer language in its instruction manual concerning

               its validity for diagnosing COVID-19, and which test was created without any

               national standard defining a “case”.

   41. When Congress delegated power to these regulatory agencies to leverage their limited

legislative power, it was Constitutionally required to ensure it did so with standards. In this case,

Congress did set standards – “utility” and “integrity” amongst them.

   42. The facts as alleged within this Complaint show that the statistics, information, data, etc.

related to COVID-19 “deaths” and “cases” are being promulgated in a way that involves neither

integrity nor utility. The substantive rules, rules that had a substantial legal impact – were created

without following mandatory procedures and meeting mandatory standards prescribed in the

PRA, IQA and APA, and the result has reaped unthinkable levels of destruction on our nation.

   43. But for the violation of the integrity, utility, and other standards set out in the PRA and

IQA, our nation and the Plaintiffs would not be suffering. But for the violation of the APA, PRA,

and IQA, the actual numbers for cases and deaths would be accurately reported. The DHHS,

through the CDC and NCHS, adopted numerous rules related to the counting of COVID-19

deaths and cases that were based on false/incorrect information and done contrary to the methods

used for any other disease.




                                                                                       Page 14 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 15 of 20. PageID #: 262




   44. The false COVID-19 “case” and “death” COUNTS informed the COVID-19 response of

Ohio government officials and agencies. They precipitated, shaped and were used to justify both

the Emergency itself and the Emergency Mandates, which have foreseeably damaged many

people throughout Ohio. Now, if the Plaintiffs do not have the right to challenge the

unlawfulness of this revised rule for reporting this one type of death, plaintiffs will be left to

continue to suffer for the foreseeable future. The APA, PRA, and IQA were all put in place as

checks on the already overly broad powers on regulatory agencies – the people do and must have

a right to enforce those protections.


COUNT I – DECLARATORY JUDGMENT: DHHS violated the PRA, IQA, and APA
by issuing the March 24, 2020 rule changing the death reporting procedures
as they apply to COVID-19.


   45. The foregoing paragraphs are hereby incorporated as if fully set forth herein.

   46. The process by which the unique substantive rule for reporting COVID-19 related deaths

was established violated the PRA, IQA, and APA. The PRA and IQA require that statistical data

have “utility” and “integrity.” This COVID-19 death reporting rule violated both standards.

Further, the rule was substantive and could only be adopted and implemented through a proper

rulemaking process under the APA, and that process was not followed.

   47. Those improperly passed rules have created chaos throughout the nation, cost untold

trillions of dollars, and have informed and been used to justify the Emergency Mandates that

have harmed the Plaintiffs. A ruling by the Court that ordered that the issuance of this rule was

illegal and that death reporting should be carried out as it has been with every other disease since

2003 would begin to allow the political process to repair the damage that has occurred. As such,




                                                                                        Page 15 of 20
        Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 16 of 20. PageID #: 263




we humbly request that the Court grant the injunction against the implementation of this illegal

rule.


COUNT II – DECLARATORY JUDGMENT: DHHS is reporting “Case” and “Death”
data it knows to be misleading in violation of the PRA, IQA, and the implied
Constitutional / Statutory Duty of Honesty and Fair Dealing


    48. The foregoing paragraphs are hereby incorporated as if fully set forth herein.

    49. DHHS has violated an implied Constitutional / Statutory duty of honesty and fair dealing.

The implied duty arises because:

             a. Unelected bureaucrats are not accountable to the public through elections and

                cannot even be fired easily due to a recognized legal interest in their positions. An

                implied right of action must exist for the public where said bureaucrats are not

                performing their jobs with honesty and fair dealing. To hold otherwise would be

                to invalidate our most fundamental rules of accountability within government.

             b. Separation of powers has been dramatically diminished over the years and

                without an enforceable, implied duty of honesty and fair dealing, there would

                exist unconstitutionally overbroad powers consolidated into what would

                essentially be a fourth quasi-branch of government.

             c. Legal and evidentiary rules as well as numerous cases have relied on the

                truthfulness of executive-branch agencies. This implies a duty of honesty and fair

                dealing must exist within those agencies.

    50. The reporting of data that is known to be misleading by a regulatory agency charged with

ensuring statistics are gathered and disseminated with “integrity” and in a “useful” manner is

facially illegal. The data is used to set policy and has been presented as evidence in a court of


                                                                                       Page 16 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 17 of 20. PageID #: 264




law, with profound implications for private citizens and businesses, including innumerable,

unprecedented, prolonged invasions of their Constitutional rights. While an elected politician

may be protected from lying under the speech and debate clause, this protection does not apply

to unelected bureaucrats.


COUNT III –INJUNCTIVE RELIEF: Enjoining DHHS from further “Case”
reporting based on PCR testing and other misleading criteria that violate the
PRA and IQA’s “utility” and “integrity” clause.


    51. The foregoing paragraphs are hereby incorporated as if fully set forth herein

    52. Dr. Fauci has stated that PCR tests run over 35 cycles are meaningless. The manuals for

PCR tests have noted the tests should not be used to diagnose COVID-19. The use of PCR

testing, particularly as currently approved by the FDA, is a violation of the “utility” and

“integrity” requirements of the PRA and IQA.

    53. Plaintiffs request the Court enjoin further “case” reporting based on PCR testing given

that it is not reliable and thus cannot be reported with integrity or in a way that is useful which is

in clear violation of the PRA and IRQ, and at the same time is injuring Plaintiffs and infringing

their constitutional rights.


COUNT IV –INJUNCTIVE RELIEF: Enjoining DHHS from further “Death”
reporting based on the March 24, 2020 rule changing the death reporting
procedures for COVID-19.


    54. The foregoing paragraphs are hereby incorporated as if fully set forth herein

    55. Plaintiffs request the Court enjoin further “death” reporting based on the March 24 ,2020

rule change given that the rulemaking violated the APA, the rule results in COVID-19 death




                                                                                        Page 17 of 20
     Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 18 of 20. PageID #: 265




reporting that is not reliable and violates the standards of “integrity” and “utility” required by the

PRA and IRQ, and the rule is injuring Plaintiffs and infringing their constitutional rights.


COUNT V – MANDAMUS


   56. The foregoing paragraphs are hereby incorporated as if fully set forth herein.

   57. Plaintiffs request that the Court grant a writ of mandamus to compel the appropriate

Defendants and to follow the law and/or order their staff to do the same.


Prayers for Relief

   58. State and federal action across the country is being predicated on data that is both

       incorrect and was promulgated and presented in an illegal manner and, as such, we are

       requesting injunctive and declaratory relief. Specifically, we humbly request that the

       Court issue the following relief on an emergency and then permanent basis:

           1. Enjoin the current and future use of the March 24, 2020 rule changing the death

               reporting procedures as they apply to COVID-19.

           2. Enjoin the current and future reporting using said COVID-19 “death” reporting

               rule unless and until it is properly implemented under relevant law.

           3. Enjoin the use of “case” reporting using unreliable testing procedures such as

               PCR testing without the proper creation of a national standard for PCR tests and a

               uniform definition of what a “case” is.

           4. Grant an affirmative injunction that the CDC report the accurate death data using

               the traditional reporting methods within 2 weeks from the grant of this injunction.




                                                                                       Page 18 of 20
    Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 19 of 20. PageID #: 266




         5. Grant injunctive relief against DHHS personnel violating the implied

            Constitutional and Statutory Duty of Honesty and Fair Dealing by misleading the

            public about the death and case data related to COVID-19

         6. Grant a writ of mandamus and compel relevant DHHS and OMB personnel to

            comply with and enforce the PRA and IQA.




                                         Respectfully submitted,




                                         ____/s Thomas Renz____________________

                                         ATTORNEY
                                         Thomas Renz
                                         Bar ID: 98645
                                         1907 W State St. #162
                                         Fremont, OH 43420
                                         Phone: 419-351-4248
                                         Email: renzlawllc@gmail.com
                                         AND


_                                        /s/ N. Ana Garner______________
                                         N. Ana Garner, Co-Counsel
                                         NMSB #921
                                         1000 Cordova Place, #644
                                         Santa Fe, NM 87505
                                         Tel: 505-930-5170
                                         Email: GarnerLaw@yahoo.com
                                         (pending pro hac vice approval)


                                         AND


                                         Robert J. Gargasz, Esq.

                                                                               Page 19 of 20
Case: 3:20-cv-02814-JRK Doc #: 27 Filed: 03/31/21 20 of 20. PageID #: 267




                                 SCR #0007136
                                 Robert J. Gargasz Co., LPA
                                 1670 Cooper Foster Park Road
                                 Lorain, OH 44053
                                 Phone (440) 960-1670
                                 Fax (440) 960-1754
                                 Email: rjgargasz@gmail.com




                                                                 Page 20 of 20
